Citation Nr: 1544358	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether the reduction from 100 percent to 60 percent disabling, effective April 1, 2006, for asthmatic bronchitis was proper.

2. Whether the reduction from 60 percent to 30 percent disabling, effective November 1, 2008, for asthmatic bronchitis was proper.

3. Entitlement to a disability rating in excess of 30 percent for asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to February 1981 and from July 1981 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

A hearing was held in July 2015 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension and diabetes mellitus, type II, both to include as due to service-connected asthmatic bronchitis were raised during the July 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To issue a statement of the case, obtain treatment records, and schedule a VA examination.

In February 2006, the RO reduced the Veteran's disability rating for asthmatic bronchitis from 100 percent to 60 percent.  Statements disagreeing with the reduction were received in February and May 2006.  In June 2006, the RO continued the 60 percent rating; however, a statement of the case (SOC) was not issued addressing the propriety of this reduction.  Therefore, on remand a SOC must be issued on this matter.  38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, during the July 2015 hearing, the Veteran indicated that treatment records from his emergency room visits may not be of record.  The Board has reviewed the claims file and observes that while the Veteran reported that he visited emergency rooms on several occasions for his asthmatic bronchitis, treatment records from these visits are not of record.  See July 2015 Hearing Transcript at 3, and March 2008 VA examination.  Therefore, on remand, the AOJ should ask the Veteran to identify the emergency rooms where he sought treatment and identify any other private provider that has treated his asthmatic bronchitis.  Upon receipt of any necessary authorization and consent forms, the AOJ must attempt to obtain treatment records from his emergency room visits as well as records from private providers and VA facilities.

Finally, the Veteran's last VA examination was conducted in March 2008.  In light of the time that has passed and his treatment since that time, the Board finds a VA examination must be scheduled to determine the current severity of his asthmatic bronchitis.




Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify private providers as well as the emergency rooms where he sought treatment for his asthmatic bronchitis.  For all private providers identified, ask the Veteran to complete and return the appropriate authorization and consent form for VA to obtain his treatment records on his behalf.  Obtain all records and associate the records with the claims file.  All attempts to obtain treatment records must be documented in the claims file.  If the records are unavailable, notify the Veteran and inform him that he can attempt to obtain the records and submit them for review.

2. Obtain and associate with the claims file updated VA treatment records, to include records from emergency room visits, if any, and associate the records with the claims file.

3. After obtaining outstanding VA and private treatment records, schedule the Veteran for a VA examination to determine the severity of his asthmatic bronchitis.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and the examiner must indicate review of the claims file in the examination report.

All necessary testing must be conducted.

On PFT, the examiner should identify pre and post-bronchodilator findings for FEV-1, FVC, and DLCO (SB).  If a DLCO(SB) test is not included, the examiner should state why the DLCO(SB) test would not be useful or valid in this particular case.

4. Then, readjudicate the issues of whether the reduction from 60 percent to 30 percent for asthmatic bronchitis was proper and whether a rating in excess of 30 percent for asthmatic bronchitis is warranted, to include consideration of an extraschedular evaluation.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

5. Issue a statement of the case addressing whether the reduction from 100 percent to 60 percent disabling, effective April 1, 2006, for asthmatic bronchitis was proper.  If, and only if, the Veteran files a timely substantive appeal, should the issue be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







